COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Kimberly Hranicky V. The State of Texas

Appellate case number:    01-11-00557-CR

Trial court case number: 1671636

Trial court:              Co Crim Ct at Law No 2 of Harris County

Date motion filed:        May 13, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Jim Sharp, Jr.
                           Acting individually          Acting for the Court

Panel consists of: Justices Jennings, Higley, and Sharp.


Date: May 23, 2013